                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


JOVAN WEBB,                                        )
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )      Case No.: 6:17-CV-02001-CJW
                                                   )
CITY OF WATERLOO, et al.,                          )
                                                   )
                Defendants.                        )


                       DEFENDANTS’ DEPOSITION DESIGNATIONS

        COME NOW, Defendants, by and through their attorneys of record, and pursuant to the

Trial Management Order (Documents 50) submit the following designation of those portions of

the defendants which Defendants intend to offer into evidence at the time of trial in this matter:

        Deposition of Doug Carner taken October 30, 2019:

        Page 5, Line 5 to Page 31, Line 2.

        Deposition of Jovan Webb taken on April 18, 2019

        Page 4, Lines 7-8

        Page 6, Line 24 to Page 9, Line 18

        Page 10, Lines 2-9

        Page 10, Line 20 to Page 11, Line 19

        Page 11, Line 22 to Page 14, Line 24

        Page 15, Lines 4-8/12-14

        Page 15, Line 22 to Page 17, Line 4




{O0354487}                                        1
        Page 17, Lines 8-9/12-21

        Page 17, Line 23 to Page 18, Line 17

        Page 18, Line 20 to Page 21, Line 10

        Page 21, Line 20 to Page 22, Line 15

        Page 22, Line 20 to Page 23, Line 4

        Page 23, Line 21 to Page 24, Line 4

        Page 24, Lines 11-12

        Page 24, Line 17 to Page 25, Line 2

        Page 25, Line 13 to Page 29, Line 6

        Page 29, Line 10 to Page 31, Line 2

        Page 32, Lines 7-18

        Page 32, Line 24 to Page 33, Line 10

        Page 33, Line 14 to Page 35, Line 1

        Page 36, Lines 3-9/12-18

        Page 38, Lines 13 to Page 39, Line 6.


                                         Respectfully submitted,



                                           /s/ David S. Baker
                                         David S. Baker                         Mo. Bar #30347
                                         Fisher, Patterson, Sayler & Smith, LLP
                                         9393 W. 110th Street, Suite 300
                                         Building 51, Corporate Woods
                                         Overland Park, KS 66210
                                         (913) 339-6757; Fax: (913) 339-6187
                                         dbaker@fisherpatterson.com

                                         and



{O0354487}                                      2
                                         Bruce Gettman                      ICIS #AT0002724
                                         Brad Strouse
                                         Redfern, Mason, Larsen & Moore, PLC
                                         415 Clay Street
                                         P.O. Box 627
                                         Cedar Falls, IA 50613
                                         (319) 277-6830; Fax (319) 277-3531
                                         BGettman@cflaw.com
                                         Strouse@cflaw.com

                                         Attorneys for Defendants City of Waterloo & Nissen


                                CERTIFICATE OF SERVICE

        I hereby certify that on March 6, 2020, I electronically filed the foregoing with the Clerk
of the Court and that an electronic notice of filing and a copy of the foregoing will automatically
be sent to the following:

Robert Montgomery
Parrish Kruidenier
2910 Grand Avenue
Des Moines, IA 50312
(515) 284-5737; Fax (515) 284-1704
RobertMonty@gmail.com

Arthur Loevy
Jon Loevy
Mark Loevy-Reyes
Sarah Grady
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900; Fax (312) 243-5902
LoevyLaw@Loevy.com
Jon@Loevy.com
Mark@Loevy.com

Attorneys for Plaintiff


                                          /s/ David S. Baker
                                         DAVID S. BAKER




{O0354487}                                      3
